Citation Nr: 0837663	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for entitlement 
for service connection for hepatitis C and cirrhosis.  The 
veteran did not perfect an appeal of his cirrhosis claim by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
it is not before the Board.

As support for his claim for service connection for hepatitis 
C, the veteran presented testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2008.  The transcript of the hearing is associated 
with the claims folder and has been reviewed.  At the time of 
the hearing, the veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development and 
consideration.  VA will notify the appellant if further 
action is required.


REMAND

Before addressing the merits of the hepatitis C claim, the 
Board finds that additional development of the evidence is 
required.

In this case, the RO must undertake further efforts to obtain 
pertinent VA treatment records identified by the veteran, 
particularly VA treatment records from the VA medical center 
(VAMC) in Columbia, South Carolina, dated in 1973-1974.  In 
this regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is 
required to obtain the veteran's VA treatment records or 
other relevant medical records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In 
addition, when VA treatment records are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

According to the veteran's repeated assertions and other VA 
treatment records, he was hospitalized and diagnosed with 
hepatitis at the VAMC in Columbia, South Carolina, sometime 
in October 1973 or in August, September, or October of 1974, 
following discharge from service in October 1973.  See VA 
treatment records dated in January 1975 and February 1975, 
and transcript of September 2008 videoconference hearing.  
However, review of the claims file reveals that these 
particular VA treatment records are not in the claims file 
for consideration or any attempts by the RO to obtain these 
records.  These records, if they still exist, may be relevant 
to the veteran's hepatitis C claim, and there have been 
no attempts to obtain them.  VA's duty to assist includes 
obtaining records of the veteran's relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for his hepatitis would be relevant 
to the veteran's claim, the AMC should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Thus, given the obvious relevance of these missing VA 
treatment records in the adjudication of the hepatitis C 
claim at issue, the Board finds it necessary to remand the 
claim to ensure that all proper avenues for securing these 
records have been pursued and to afford the veteran every 
benefit of assistance from VA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any 
medical treatment for the veteran's 
hepatitis from the VAMC in Columbia, South 
Carolina, dated from 1973 to 1974.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Readjudicate the veteran's hepatitis C 
claim in light of any additional evidence 
received since the May 2007 statement of 
the case (SOC).  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




